                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
HDM/RCH/PP/MD                                   271 Cadman Plaza East
F. #2019R00927                                  Brooklyn, New York 11201


                                                August 19, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:    United States v. Genaro Garcia Luna
                    Criminal Docket No. 19-576 (BMC)

Dear Judge Cogan:

              On August 16, 2021, the Court scheduled a status conference in this case for
Tuesday, October 26, 2021 at 9:30 a.m. The government respectfully requests that the Court
reschedule the status conference to another date that week when the Court has availability
because the Metropolitan Detention Center can only accommodate video court appearances
on Mondays, Wednesdays, or Fridays at 9:00 a.m., 10:30 a.m. or 12:00 p.m.

                                                Respectfully submitted,

                                                JACQUELYN M. KASULIS
                                                Acting United States Attorney

                                         By:      /s/
                                                Hiral D. Mehta
                                                Ryan Harris
                                                Philip Pilmar
                                                Marietou Diouf
                                                Assistant U.S. Attorneys
                                                (718) 254-7000


cc:   Cesar de Castro, Esq.
      Clerk of the Court (BMC) (by ECF)
